Citation Nr: 0840958	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-19 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating, greater than 50 percent, 
for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1946 to 
January 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was before the Board in April 2007 and 
March 2008.  It was remanded both times to cure a procedural 
defect and/or for additional evidentiary development.  


FINDING OF FACT

The veteran's PTSD is no more than moderately disabling 
resulting in occupational and social impairment with reduced 
reliability and productivity. 


CONCLUSION OF LAW

The criteria for entitlement to a disability rating higher 
than 50 percent for PTSD have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.16(c), 
4.125- 4.132, Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in December 2004, 
July 2007 and April 2008 VCAA letters provided guidance as to 
what is required for a grant of an increased rating.  

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the December 2004, July 2007 and 
April 2008 VCAA letters and also was provided with notice of 
the types of evidence necessary to establish a rating and 
effective date for the disability on appeal in a letter dated 
in March 2006.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.

Here, the VCAA duty to notify under Vazquez-Flores has been 
satisfied by a letter dated in April 2008, followed by 
readjudication of the claim in the July 2008 Supplemental 
Statement of the Case.  The Board finds that any deficiency 
in the notice to the veteran or the timing of the notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that even though the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the evidence establishes that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and the error was harmless).  
After the veteran was provided with the notification required 
by Vazquez, the claim was subsequently readjudicated several 
months later.  Additionally, there has been no prejudice to 
the veteran in the essential fairness of the adjudication.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  VA medical records have been associated with the 
claims file and the veteran has been afforded appropriate VA 
examinations.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue decided 
herein for which attempts to obtain the evidence have not 
been made.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.

Factual Background

The veteran's claim for an increased rating was received in 
November 2004.  

At the time of a May 2005 VA PTSD examination, the veteran 
reported that he was married but his wife was in a nursing 
home in one town and the veteran lived in an assisted living 
facility in another town.  He saw his wife weekly.  He 
socialized in the assisted living facility and saw his 
children often.  The veteran reported he had intrusive 
recollections every other day which were of moderate 
intensity.  He had relatively mild unpleasant dreams two to 
three times per month.  He experienced a flashback one week 
prior when he thought an enemy soldier was standing nearby 
when there was no one actually there.  This was a rare event.  
When he did have intrusive recollections, he had some 
psychological reaction to it indicating a mild degree of 
responsiveness.  Physical reactions, in the form of sweats 
and chills, was also moderate.  The veteran avoided thinking 
about combat and avoided crowds.  He had difficulty 
expressing feelings which indicated a moderate level of 
symptomatology.  He was able to sleep okay but had some 
problems with waking at night.  He reported startle response 
and watchfulness.  Loud noises startled him.  The examiner 
opined that the veteran's symptoms were in the mild to 
moderate range.  

Mental status evaluation revealed that the veteran was clean 
and appropriately dressed with speech which was spontaneous, 
clear and coherent.  Affect was inappropriate in that it was 
constricted and flat.  The veteran was oriented to time, 
person and place.  Thought processes were logical and 
coherent with unremarkable content.  No delusions or 
hallucinations were reported or observed.  Judgment was 
intact.  There was no obsessive/ritualistic behavior.  There 
were no panic attacks, problems with impulse control or 
episodes of violence.  The veteran denied suicidal and 
homicidal ideation.  Memory was normal.  The veteran was 
retired.  

The examiner opined that the veteran would experience mild or 
transient decreased efficiency, mild or transient decreased 
productivity, mild or transient decreased reliability and 
mild or transient inability to perform work tasks but only 
during periods of stress.  He would also occasionally 
experience impaired work, family and other relationships and 
this was of moderate severity.  

A second VA examination was conducted in March 2006.  The 
veteran was married but his wife was living in a nursing 
home.  He had friends in the assisted living facility and 
also had friends from his old neighborhood.  Overall, the 
examiner found that there had been some increase in PTSD 
symptoms.  

Mental status examination revealed that the veteran was clean 
and appropriately dressed.  Speech was spontaneous and clear.  
Affect was appropriate.  The veteran was oriented to person, 
place and time.  Thought processes were logical, relevant and 
coherent without unusual content.  There were no delusions.  
The veteran reported mild sleep impairment but this did not 
interfere with his daily activities.  There were no 
hallucinations or inappropriate behavior.  No obsessive or 
ritualistic behavior was observed and there were no panic 
attacks.  There were no problems with impulse control or 
violent behavior.  There were no suicidal or homicidal 
thoughts.  Memory was normal.  The examiner opined that the 
veteran's PTSD symptoms were moderate.  The diagnosis was 
chronic PTSD.  A Global Assessment of Functioning Scale (GAF) 
score of 54 was assigned.  The examiner opined that the 
veteran was not able to handle his finances.  He had retired 
in 1990.  The veteran experienced occasional moderate 
impairment in his relationships with family, at work and 
other relationships.  The examiner opined that the PTSD 
symptoms would cause mild to moderate impairment in the 
veteran's ability to gain and maintain gainful employment.  

The most recent VA examination was conducted in April 2008.  
At that time, the veteran reported his wife was in a nursing 
home.  He saw his children and grandchildren.  His social 
contacts were limited but he continued to be in touch with 
his children and grandchildren.  

Mental status examination revealed the veteran's speech was 
spontaneous, clear and coherent.  Affect was constricted.  He 
was oriented to person, time and place.  Thinking was logical 
and the veteran was able to reach his goal ideas directly.  
There was no unusual thought content.  The veteran grieved 
because he was no longer able to live with his wife.  No 
delusions were noted.  The veteran denied sleep impairment.  
No hallucinations were present.  The veteran did not exhibit 
inappropriate behavior.  There was no obsessive/ritualistic 
behavior or panic attacks.  There was no homicidal or 
suicidal thoughts.  Impulse control was good and there were 
no episodes of violence.  The examiner opined that the PTSD 
symptoms did not result in impairment in activities of daily 
living.  Memory was normal.  

The examiner noted the veteran continued to have intrusive 
recollections which were about the same level they were one 
year prior.  He described having two flashbacks in the last 
month.  Nightmares were occurring at about the same frequency 
as before which was once per month.  The veteran avoided 
talking and thinking about combat.  He had some decrease in 
interests.  He was reading and could do some metal detecting 
using his wheelchair or walker.  Clinically, there appeared 
to be an increase in emotional numbing symptoms due to PTSD.  
Sleep was described as being good for the past year.  He 
continued to experience hypervigilance and avoided crowds.  
Startle response remained.  The examiner found that there had 
been some mild decrease in social interactions but the 
veteran remained in fairly close contact with his family.  
The diagnosis was chronic PTSD.  A GAF of 52 was assigned.  
The examiner specifically found that the PTSD was not 
productive of total occupational and social impairment.  The 
examiner also found that the PTSD was not productive of 
deficiencies in judgment, thinking, family relations, work, 
mood or school.  

The examiner determined that the veteran was able to maintain 
family relationships and his daughter exercised power of 
attorney for his affairs.  Thinking was logical.  Mood was 
somewhat constricted but was appropriate to the content of 
the veteran's thoughts.  The examiner opined that, if the 
veteran attempted to work, it was likely that the PTSD would 
result in reduced reliability in productivity.  

In an addendum to the examination report, the examiner wrote 
that the veteran did not know the amount of his income and 
did not know the amount of his expenses.  The examiner opined 
that the veteran was not capable of managing his own personal 
financial affairs.  


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).

In deciding the veteran's claim, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder.  In that decision, the Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 
126.  Hart appears to extend Fenderson to all increased 
evaluation claims.  

The veteran's PTSD has been rated as 50-percent disabling 
under the general rating formula for mental disorders.  Under 
these criteria, a 50 percent rating is warranted where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code  9411.

The next higher rating of 70 percent is assigned where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 50 
percent for the veteran's PTSD.  The competent evidence of 
record, in the form of the reports of the PTSD examinations, 
does not document sufficient symptomatology to warrant a 
rating in excess of 50 percent.  

The reports of the VA examinations do not demonstrate that 
the PTSD is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood.  There were no 
findings in any of the examination reports of the presence of 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  The veteran has been retired for many years but 
this retirement was based on age and not on mental 
impairment.  The evidence demonstrates that the veteran has 
consistently been able to maintain effective relationships 
with his children and grandchildren during the entire appeal 
period.  He has also been able to maintain a relationship 
with his wife to the extent possible due to her medical 
condition.  The evidence of record indicates that the veteran 
has been able to maintain social relationships outside of the 
family.  The most recent evidence indicates that the 
veteran's socializing with non-family members has been 
diminishing.  The Board finds, however, that this is the only 
evidence which could potentially fit the rating criteria for 
a 70 percent or higher evaluation.  This evidence, by itself, 
is insufficient on which to base an increased rating.  The 
Board finds the evidence of record demonstrates that the 
veteran's PTSD symptomatology more nearly approximates a 50 
percent evaluation during the entire appeal period.  The 
examiner who conducted the most recent VA examination in 
April 2008 specifically opined that the veteran's PTSD was 
not productive of deficiencies in judgment, thinking, family 
relations, work, mood or school.  The examiner who conducted 
the March 2006 VA examination opined that the veteran would 
experience only mild to moderate impairment with regard to 
obtaining and maintaining employment.  

There is no competent evidence of record demonstrating that 
the veteran met any of the rating criteria required for a 100 
percent disability evaluation.  None of the examination 
reports indicates the veteran experienced total occupational 
and social impairment.  As noted above, the veteran has been 
retired for many years based on age and he has consistently 
been able to maintain relationships with his wife, children 
and grandchildren.  Furthermore, none of the examination 
reports included any findings of any symptoms of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
evidence of persistent danger of the veteran hurting himself 
or others; any inability to perform activities of daily 
living; disorientation to time or place; memory loss of names 
of close relatives, own occupation or own name.  The examiner 
who conducted the most recent VA examination specifically 
opined that the PTSD was not productive of total occupational 
and social impairment.  

The Board has also considered the GAF scores of record of 52 
assigned in March 2006 and 54 assigned in April 2008.  A GAF 
score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL  
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF 
scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Id.  The Board finds the GAF scores of 
record support a determination that the service-connected 
PTSD warrants no more than a 50 percent evaluation.  The 
assigned GAF scores represent moderate symptoms resulting in 
some difficulty in social, occupational or school 
functioning.  This description of the GAF range fits more 
closely with the description for a 50 percent evaluation 
under Diagnostic Code 9411 than it does to a 70 percent 
evaluation under Diagnostic Code 9411. 

The veteran's previous representative has submitted written 
statements indicating that the PTSD symptoms the veteran 
experiences warranted an increased rating.  In statements 
which were received in December 2005 and April 2006, the 
former representative alleged that the veteran experienced 
deficiencies in most areas such as work, family relations, 
mood or judgment due to depression affecting the veteran's 
ability to function independently, appropriately and 
effectively.  The former representative alleged the veteran 
informed a friend that he would injure himself if he had gun 
and that he had near continuous panic attacks.  The Board 
notes that the veteran has not actually acknowledged the 
symptomatology which his former representative argues is 
present.  This significantly reduces the probative value of 
the representative's observations regarding the veteran's 
mental state.  The allegations are based solely on the former 
representative's observations which are not backed up by any 
other evidence of record.  The Board finds the veteran's own 
reports of symptomatology he experiences as recorded at the 
time of the VA examinations are more probative than the 
veteran's former representative's allegations which are not 
supported by any other evidence of record.  

The Board finds that the reports of the VA examinations are 
more probative of the veteran's mental state than the 
allegations advanced by his prior representative.  The 
examinations were conducted by trained health care 
professionals.  There is no indication that the veteran's 
prior representative has any specialized medical training.  
The Board finds he is a lay person.  As a lay person, the 
veteran's prior representative is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified competent evidence of symptomatology 
associated with the veteran's service-connected mental 
disorder which would enable it to conclude that the criteria 
for a higher rating have been approximated.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating higher than 50 percent for his PTSD 
during the entire appeal period.  And as the preponderance of 
the evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3;  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Accordingly, the appeal is denied. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected  
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The  
governing norm in these exceptional cases is:  a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to  
render impractical the application of the regular schedular 
standards."  Id.

The Board finds that an extraschedular evaluation is not 
warranted in the present case.  There is no evidence 
indicating that the veteran's PTSD interfered with his 
employment.  He retired in the 1990's and this was based on 
age.  There is no evidence of record indicating that the 
veteran has been hospitalized for his service-connected PTSD.  
There are no hospitalization records associated with the 
claims file dated during the appeal period.  


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


